KRUE.GER, Judge.
The appellant was tried and convicted of the offense of unlawfully possessing, for the purpose of sale, liquor capable of producing intoxication, and his punishment was assessed at confinement in the state penitentiary for a term of one year.
By hill of exception No. 1 the appellant complains of the action of the trial court in refusing to sustain his motion to quash the indictment, which, omitting the formal parts, reads as follows: “That on or about the 22nd day of December, 1932, and anterior to the presentment of this indictment, in the County of Dallam and State aforesaid, one E. F. Johnson did then and there unlawfully possess, for the purpose of sale, liquor capable of producing intoxication,” etc. It is apparent from the face of the indictment that the same is insufficient to charge appellant with any offense, under the ruling of this court in the case of Offield v. State, 75 S.W.(2d) 882.
Therefore the judgment of the trial court is reversed and the prosecution ordered dismissed.
PER CURIAM.
The foregoing 'opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.